Citation Nr: 0027621	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  94-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to secondary service connection for 
neurological deficit of the right upper extremity including 
the shoulder, elbow, wrist, and fingers.

2.  Entitlement to an increased evaluation for sinusitis, 
currently rated 10 percent disabling. 

3.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated 10 percent disabling. 

4.  Entitlement to an increased evaluation for epicondylitis 
of the right elbow, currently rated 10 percent disabling.  

5.  The propriety of the initial 50 percent evaluation 
assigned for posttraumatic stress disorder (PTSD). 

6.  Entitlement to a separate compensable rating for 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from June of 1971 to June of 
1993.  The issues currently on appeal as reflected on the 
title page of this decision were clarified with the veteran 
and his representative at a Board hearing in June 2000.  The 
claims folder was transferred from the Montgomery, Alabama RO 
to the Columbia, South Carolina RO in July 1996.  

The appeal for an increased rating for sinusitis arises from 
an August 1993 rating action granting service connection and 
assigning a noncompensable rating for that disorder, and from 
a September 1995 rating action raising the rating for 
sinusitis to 10 percent disabling.  

The appeal of the claim of entitlement to a separate 
compensable rating for tinnitus arises from a February 1994 
decision granting service connection for bilateral hearing 
loss with tinnitus and assigning a noncompensable rating for 
that disorder. 

The claim for an increased rating for a right knee disorder 
arises from the September 1995 RO decision denying 
entitlement to an increased rating above the 10 percent then 
assigned for right knee patellofemoral syndrome.  

The issue of entitlement to an increased rating for 
epicondylitis of the right elbow arises from a June 1997 
rating action denying entitlement to a rating in excess of 10 
percent for that disorder.  

The issue of entitlement to secondary service connection for 
neurological deficit in the right upper extremity arises from 
a November 1998 rating action, which in effect denied this 
claim at a time when a 40 percent rating was in effect for a 
right C6-C7 radiculopathy associated with post operative 
cervical intervertebral disc syndrome and a separate 20 
percent rating was in effect for left C6-C7 radiculopathy 
associated with post operative cervical intervertebral disc 
syndrome.  This issue had been recharacterized by the Board 
based on discussion with the veteran and his representative 
at the June 2000 Board hearing.  

The claim involving the propriety of the initial 50 percent 
rating assigned for PTSD arises from the March 1998 RO 
decision granting service connection for PTSD and assigning a 
50 percent rating for that disorder effective from July 1996.  
The issue has been stated by the Board in terms such as to 
comply with a decision of the U.S. Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran has testified at hearings before hearing officers 
at the RO in March 1997 and July 1998, and at a hearing 
before the undersigned Board member in Washington, D.C., in 
June 2000.  The veteran's wife testified at the July 1998 and 
June 2000 hearings.  Transcripts of all three hearings are 
included in the claims folder.  At the June 2000 hearing the 
veteran submitted additional medical records into evidence 
with a signed waiver of RO review prior to Board adjudication 
of the appealed claims.  

The claims of entitlement to increased ratings for sinusitis, 
a right knee disorder,  and epicondylitis of the right elbow 
are all the subject of remand, below.  

FINDINGS OF FACT

1.  The veteran's neurological deficit in the right upper 
extremity is caused by and is a manifestation of his service-
connected post operative cervical intervertebral disc 
syndrome.

2.  The service-connected PTSD does not produce more than 
considerable social and industrial impairment.  

3.  The veteran's PTSD does not result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  

4.  The veteran has recurrent tinnitus.


CONCLUSIONS OF LAW

1.  Radiculopathy in the right upper extremity is proximately 
due to and a manifestation of the veteran's service-connected 
post operative cervical intervertebral disc syndrome.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310 (1999).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD are not met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.132, Code 9411 (effective prior to Nov. 7, 1996); 38 C.F.R. 
§ 4.130, Code 9411 (effective as of Nov. 7, 1996).

3.  A separate compensable (10%) rating for tinnitus is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to Secondary Service Connection for 
Neurological
Deficit of the Right upper Extremity Including the Shoulder,
Elbow, Wrist, and Fingers

The veteran's service-connected disorders are as follows:  
PTSD, rated 50 percent disabling; right C6-C7 radiculopathy, 
residual of diskectomy and bone fusion, rated 40 percent 
disabling; left C6-C7 radiculopathy, rated 20 percent 
disabling; fracture of the right clavicle with traumatic 
arthritis and subtrochanteric bursitis, rated 10 percent 
disabling; lateral epicondylitis, residual of right elbow 
injury, rated 10 percent disabling; right knee patellofemoral 
syndrome, rated 10 percent disabling; sinusitis with symptoms 
of headaches, rated 10 percent disabling; eczema of the 
hands, rated noncompensably disabling; bilateral hearing loss 
with tinnitus, rated noncompensably disabling; fracture of 
the fifth metacarpal of the right hand, rated noncompensably 
disabling; fracture of the left index finger, rated 
noncompensably disabling; and allergic rhinitis, rated 
noncompensably disabling.  His current combined service 
connected disability rating is 90 percent.  The RO has 
assigned the veteran a total rating for compensation purposes 
based on individual unemployability effective in July 1996.  

The grant of service connection for right C6-C7 radiculopathy 
associated with post operative cervical intervertebral disc 
syndrome, for which the RO has assigned a 40 percent rating, 
is inclusive of a grant of service connection for all 
neurological deficit in the right upper extremity emanating 
from the cervical spine.  This is beyond serious dispute.  
Such neurological deficit may involve sensory deficit, motor 
deficit, or both.  

Accordingly, the claim for secondary service connection for 
neurological deficit of the right upper extremity including 
the right shoulder, elbow, wrist, and fingers is considered 
to be well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
claim has merit because the neurological deficit in the right 
upper extremity is proximately due to and a manifestation of 
the already service-connected post operative cervical 
intervertebral disc syndrome.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  For rating purposes 
it should be considered as a manifestation of the underlying 
condition, noted above, as distinguished from a separate 
entity.  The appeal as to this issue is granted.   

2.  The Propriety of the Initial 50 Percent Evaluation for
PTSD; Entitlement to a Separate, Compensable Rating
For Tinnitus
 
2.  a.  Factual Background

The claims folder contains a September 1995 entry within the 
veteran's records noting a telephone call from the veteran's 
wife.  She reported that the veteran had had a very bad 
weekend, that he was aggressive, that he was taking excessive 
medication from multiple doctors, and that he talked about 
killing himself.  A treating physician had recommended that 
the veteran be brought to the VA emergency room for 
admission.  However, there is no medical record of any 
admission, and the veteran has since reported never having 
undergone psychiatric hospitalization.  

In June 1996 the veteran underwent a full VA psychological 
evaluation.  He complained of insomnia, cold sweats and 
chills, nightmares, chronic irritability, and fatigue.  He 
acknowledged having flashbacks but denied that they were 
distressing.  He also endorsed symptoms of depression 
including loss of interest in activities, decreased energy, 
and memory difficulties.  He reported fear that he would lose 
control and hit someone, adding that he was easily angered.  
Upon examination, the veteran was well-groomed, alert, and 
oriented.  Conversation was logical but rather tangential.  
Affect was slightly blunted but appropriate.  Insight and 
judgment were adequate.  The veteran's social and medical 
history were noted, including a history of being unemployed 
since retiring from the military three years prior.  The 
examiner diagnosed PTSD, rule out major depression, 
recurrent, and rule out panic disorder.  A Global Assessment 
of Functioning (GAF) Scale score was 55-60 (moderate 
impairment).  

Also in June 1996, the veteran underwent a psychological 
evaluation for ongoing individual therapy.  The veteran's 
history was noted.  The veteran reported symptoms including 
fatigue (though he was noted to be on antibiotics for a sinus 
infection), hypervigilance, and continued memory 
difficulties.  Tests of memory and attention showed average 
immediate memory, low average delayed verbal memory, average 
immediate visual memory, borderline delay visual memory, and 
low average concentration.  The examiner assessed PTSD, rule 
out major depression, recurrent, and rule out panic disorder.  

In a July 1996 VA outpatient psychiatric treatment, regarding 
his PTSD, the veteran stated that his panic attacks were the 
most distressing of his symptoms, followed by nightmares, 
with flashbacks the least distressing.  He explained that he 
did not understand the panic attacks and found them 
embarrassing.  He reported having difficulty finding a job 
with workers that were dedicated and disciplined, that was 
within his physical capacities, and that was satisfying.  In 
other psychiatric outpatient treatments it was noted that the 
veteran had very high expectations regarding the behavior of 
others because of his military career, which resulted in 
disappointment.  

In August 1996 the veteran underwent a vocational 
rehabilitation examination conducted by E. Jenkins-Alford, 
M.D., a family practice physician.  The veteran's physical 
disabilities were evaluated.  He reported that he had panic 
attacks and that he occasionally broke out in a cold sweat, 
with his heart racing and feeling as if the world was ending.  
He also reported having difficulty sleeping and being 
constantly fatigued.  The veteran was noted to carry 
diagnoses of PTSD and major depression. The examiner assessed 
that problems with chronic headaches, PTSD, and depression 
were probably the problems primarily responsible for keeping 
him from working or performing his normal activities.  

At a VA psychiatric examination in October 1996, the 
veteran's history of service was noted.  The examiner noted 
that the veteran had not worked since his service retirement 
in 1993, though he completed a bachelor's degree in business 
administration following that retirement.  The veteran's 
history of several disorders was noted, including increasing 
memory difficulties since 1991.   The veteran reported having 
insomnia for the past five years, with no more than one to 
two hours sleep at a time, approximately three awakenings per 
night, awakening sometimes by nightmares, being wide awake 
for several hours per night without known cause, and arising 
early in the morning.  He complained of significant fatigue 
and decreased energy throughout the day without ability to 
nap.  He reported having panic attacks since approximately 
1991, currently occurring approximately twice per week and 
lasting from 30 to 45 minutes, with symptoms including 
chills, dizziness, sweating, and occasional chest pain.  He 
also reported having flashbacks approximately twice per 
month, usually triggered by some event.  He reported variable 
appetite but generally stable weight.  He denied psychotic 
symptoms, but expressed concern over his level of 
irritability and poor temper.  He denied violent episodes, 
though he reported throwing a coffee cup against the wall 
over a trivial comment.  He also reported that his wife 
complained that he was cold and not affectionate toward her.  
He reported decreased interest in activities he previously 
enjoyed.  He also reported significant difficulty 
concentrating, with frequent memory lapses necessitating that 
his wife write things down for him.  He reported currently 
spending much of the day reading or helping his wife with 
some research associated with her work in systems analysis.  
He also reported that he might work in the yard when not 
having too much joint pain.  He reported occasionally going 
out to dinner with his wife and going to church regularly, 
but not having friends beyond his wife and family.  He 
reported previously only getting along with others in the 
military.  Upon examination, the veteran had very poor eye 
contact, though he had no psychomotor agitation or 
retardation.  Thought processes were goal directed and 
content was without suicidal or homicidal ideation.  The 
veteran rated his mood as four to five out of ten.  Affect 
was somewhat blunted, though he was generally oriented.  He 
recalled past presidents accurately to Kennedy, and performed 
serial sevens rapidly with one error.  He had good immediate 
memory, but recalled only one of three objects after five 
minutes.  Judgment and insight were good.  The examiner 
diagnosed PTSD, and panic disorder without agoraphobia, rule 
out major depressive disorder.  The examiner concluded that 
the veteran's collection of symptoms, including such symptoms 
attributable to PTSD as numbing, avoidance, insomnia, 
irritability, temper control and poor concentration, caused 
significant social repercussions, interfering with his 
relationships with his immediate family and interfering with 
forming of other relationships.  The examiner further 
concluded that the veteran was significantly impaired 
occupationally, with any employment activities hindered by 
his impaired memory as well as possibly by his impaired 
social skills.  The examiner noted that the veteran had 
severe current stressors including chronic stress resulting 
from his inservice traumatic experiences.  The examiner 
assigned a Global Assessment of Functioning (GAF) Scale score 
of 55.  The examiner concluded that the veteran's impairment 
was in the moderate to severe range.

In November 1996 the Social Security Administration issued a 
determination that the veteran had been unable to work since 
June 1996 due to significant problems with PTSD.  The 
determination was based on a review of VA and private 
clinical records dated from 1993 through 1996.  However, the 
VA records reviewed included none of the VA psychiatric 
examinations noted herein, and only the June 1996 
psychological evaluations for treatment purposes, detailed 
above.  

The claims folder contains some records of private outpatient 
psychiatric treatment.  In a December 1996 treatment, the 
veteran reported that he had not been sleeping well since 
1992, which the examiner noted might be due to his PTSD.  
However, the examiner noted that the veteran was drinking 
four to five cups of coffee per day, and was taking Zoloft at 
200 milligrams per day, Amitriptyline at 25 milligrams twice 
daily, Naprosyn, and Motrin.  It was recommended that some of 
these, including the caffeine, be reduced.  

Upon private psychiatric follow-up in January 1997, the 
veteran reported that he had ceased taking Amitriptyline, 
decreased his Zoloft to 100 milligrams per day, and reduced 
his caffeine intake to two cups per day.  He reported that 
his sleep pattern had markedly improved to four to five hours 
per night, that his headaches had markedly improved, and that 
his panic attacks had reduced to only three in the past 
month.  He reported taking Midrin which was working well for 
his headaches.  The examiner noted that the veteran was doing 
well and encouraged him to cease his caffeine intake 
completely.  

Upon VA psychiatric outpatient treatment in February 1997, it 
was noted that the veteran reported stable symptoms, but also 
reported increased intrusive symptoms following discussing 
Persian Gulf War experiences with a friend.  In further VA 
psychiatric treatment in 1997, the veteran reported ongoing 
symptoms including headaches, panic attacks, and anger 
control problems, though he denied violent behavior with the 
exception of verbal outbursts.  An examiner noted that the 
veteran may be having tension headaches.
 
At a March 1997 hearing before a hearing officer at the RO, 
the veteran testified that his sinuses became infected in 
service the day he arrived in Saudi Arabia, and from that day 
to the present he has continuously had sinus problems, and 
has been taking Deconamine continually for his sinuses.  He 
testified that currently he has severe sinus headaches. 

In a written statement by the veteran's wife received at the 
hearing, she stated that the veteran had significant 
difficulty with inability to sleep more than a couple of 
hours per night, going for weeks without adequate sleep until 
he may "crash" for a day or two, and then resume his cycle 
of inadequate sleep.  She added that he also had memory 
impairment, such that he forgets everything and she must 
write him notes on a daily basis, and he must use a reminder 
mechanism to remember things he must do. 

Upon private psychiatric follow-up in April 1997, it was 
noted that the veteran had improved overall.  He reported 
that panic attacks persisted, which the examiner noted were 
more akin to hot flashes, while the veteran described them as 
cold chills.  The veteran reported that these did not bother 
him, though they bothered those around him, because they 
thought he might be having a heart attack.  The veteran 
reported that he had a spell of increased headaches, though 
they were slightly better now.  The veteran had reduced 
caffeine intake.  The examiner noted that the examination was 
unremarkable.  

Upon private psychiatric follow-up in June 1997, the veteran 
was overall improved, with headaches much improved and 
occasional panic attacks.  

In a statement received in March 1998, the veteran reported 
that he had difficulty hearing people when not facing them 
due to hearing loss and tinnitus.  

In a June 1998 statement, the veteran's wife opined that the 
veteran had pronounced PTSD, with inability to sleep, severe 
nightmares, depression, a severe loss of memory, inability to 
concentrate, self-isolation, inability to control his anger, 
becoming readily upset, and frustration with his 
deteriorating physical state.  She reported that he no longer 
spoke to two of his brothers whom he had been close to and at 
times did not remember their names.  She also then described 
his behavior as "erratic and unstable" and described him as 
"a very dangerous person."  She described a ritual of his 
sitting on the floor in their home, cleaning his guns and 
talking to himself.  She also reported that when he would 
hear a noise outside at night he would grab a gun and 
investigate.  She assessed that the veteran had a severe 
social impairment which made it impossible for him to work 
with anyone.  She reported that he appeared to think at times 
that he was at war with everyone.  She reported that he was 
also cold and indifferent toward others regardless of the 
circumstances, and that he thought in a military fashion. 

At a July 1998 hearing before a hearing officer at the RO, 
the veteran emphasized that his doctors believed his PTSD was 
currently much worse.  He emphasized that it had been found 
by VA and Social Security physicians that he could not 
maintain social relationships in a work environment, and as a 
result he could not work due to his PTSD.  Regarding his 
defective hearing, the veteran testified to the effect that 
he had a lot of difficulty hearing people when there was 
background noise, so that he had to look at people speaking 
to understand them. 

Also at the July 1998 hearing, the veteran's wife testified 
that the veteran's health problems generally aggravated his 
PTSD.  She added that he was formerly a social person, but 
now he dressed in black, did not care about himself anymore, 
and hid in a rooms with guns.  She added that he did not 
sleep at night and instead stayed up and played with guns.  
She expressed fears that he might hurt someone.  

At an August 1999 VA psychiatric outpatient treatment, the 
veteran reported that he still had depression and PTSD which 
were chronic and severe.  However, he reported that despite 
frequent nightmares, insomnia, anger, panic, and dysphoria, 
he was more socially active with his wife and felt more in 
control of his temper.  

At a November 1999 VA psychiatric examination, the examiner 
noted that the veteran was punctual, transported himself to 
the office, and was appropriately dressed and neatly groomed.  
The examiner further noted that while the veteran was 
somewhat irritable and argumentative, he was mostly 
cooperative and supplied information and expressed himself in 
a clear, relevant and coherent manner.  The veteran reported 
that he had been unable to maintain employment outside the 
home since leaving the Army in 1993, with the Army being his 
only adult work.  He reported that he began having sleep 
problems while stationed overseas in service, and when he 
returned from overseas he began having nightmares and 
flashbacks.  It was noted that the veteran elected to retire 
from service, and that the decision was associated with his 
physical disorders which caused him to have difficulty 
standing, lifting, or performing any basic physical activity.  
The veteran reported that beginning in 1993-1994 he began a 
pattern of withdrawal and isolating himself from others.  He 
reported that currently he had difficulty interacting even 
with members of his own family, and he avoided all situations 
that required him to interact with strangers.  He reported 
that his wife described him as cold and unfeeling.  He 
further reported that while he appeared imperturbable and 
stoic, beneath the surface he was at times harboring intense 
rage which he feared might one day explode.  He further 
emphasized that with his combat training he was capable of 
significant harm.  He reported that he had panic attacks that 
were at first misdiagnosed as cardiac problems, and that he 
went to the hospital on several occasions for suspected heart 
attacks; they were eventually identified as panic attacks.  
He reported that currently he had a lot of nightmares about 
military experiences, and only had two-and-a-half to three 
hours of uninterrupted sleep per night.  He reported that 
during the day he did light housework or limited work in the 
yard, with more activity limited by his physical 
disabilities.  He reported that he also attempted to assist 
his wife with her work by entering data on a computer.  He 
reported drinking four to five cups of coffee per day.  He 
denied any history of suicide attempts, though it was noted 
that the veteran's wife suspected one attempt, which the 
veteran contended was merely one in which he lost track of 
the quantity of medication consumed.  The veteran reported 
having no current suicidal ideation.  The examiner noted that 
despite the veteran's reported fear of a violent outbreak, he 
had no criminal record and he had not engaged in any domestic 
violence or assaults upon others.  Upon examination, the 
veteran had an irritable affect, as noted above.  He 
performed fairly poorly on tests requiring concentration or 
recall.  He was unable to explain simple proverbs and his 
ability to understand and explain analogies was poor.  He 
also could not perform serial sevens.  The examiner noted 
that the veteran's performance on short term recall and 
concentration tasks was so poor that the examiner suspected 
possible malingering or deliberate underfunctioning in light 
of the veteran's "overall vocabulary and expressive 
communication skills."  The examiner went on to say, "It 
simply did not appear to be consistent that this gentleman 
who was able to argue his case so compellingly would be 
unable to explain fairly simple verbal concepts; however, it 
may be that he is simply so impaired due to his preoccupation 
or agitation that his mental functioning is compromised."   
The examiner concluded by pointing out that the veteran felt 
he was getting a "raw deal" from the military, and felt 
that no one had taken time to understand his problems.  The 
examiner noted that the veteran was fairly cynical and self-
pitying at the examination, and once again noted that there 
was the possibility that the veteran was deliberately 
underfunctioning on some tasks, with such tested levels of 
functioning at odds with his otherwise demonstrated 
intellectual potential.  The examiner diagnosed, in pertinent 
part, PTSD.  Unemployment was noted as a current stressor.  
The examiner assigned a GAF Scale score of 55.  

2.  b. The Propriety of the Initial 50 Percent 
Evaluation for PTSD - Analysis

The Board notes that the veteran has himself reported that he 
has high expectations of people, and that upon leaving 
service he had sought to secure employment with workers that 
were dedicated and disciplined, and employment at work that 
was within his physical capacities and was satisfying.  He 
has reportedly been unsuccessful in securing such ideally 
suited employment. 

The veteran and his wife report a significant degree of 
short-term memory impairment and impaired concentration.  
They also describe the veteran as having increasing anger 
with potential for loss of control, though they report that 
there have been no instances of physical violence.  The 
veteran has also described panic attacks, though he has 
varied in his accounts of the frequency of these attacks.  
Most recently in June 2000 testimony he reported they made 
him feel as if he were going to pass out.  In other 
statements reflected in the record, the panic attacks were 
less bothersome, akin to cold sweats, or primarily an 
inconvenience or an embarrassment.  The veteran and his wife 
have also reported that he isolates himself from others and 
is a cold individual, with other symptoms including 
distrusting people, being vigilant in crowds, and having 
problems with relationships.  Depression has also been 
reported by the veteran and his wife and has been identified 
by medical examiners.  Many of these symptoms have been 
medically attributed to the veteran's PTSD. 

In a June 1998 statement, the veteran's wife portrayed the 
veteran as effectively totally mentally impaired, essentially 
without capacity for productive activity or social 
interaction and quite possibly a danger to others.  However, 
the Board notes that the veteran himself reported at an 
August 1999 VA psychiatric outpatient treatment that despite 
his ongoing PTSD symptoms he felt more in control of his 
temper and was more socially active with his wife.  However, 
these statements by the veteran are at odds with his 
statements at a VA examination just three months later in 
November 1999, when he reported that he was virtually 
completely self-isolating.

The VA examiner in November 1999 noted that the veteran 
presented himself well and expressed himself in an 
intelligent and coherent manner, with expressive 
communications skills and vocabulary demonstrating a good 
level of functioning.   That examiner questioned whether the 
veteran was deliberately underfunctioning in tests of mental 
capacity, including concentration and short-term memory, in 
light of his overall better functioning as demonstrated 
throughout the interview.  Such underfunctioning upon 
evaluative testing may be consistent with the inconsistent 
findings regarding the veteran's short-term memory when this 
was evaluated in recent years.
 
The veteran has already been assigned a 50 percent disability 
rating for his PTSD.  The veteran's PTSD is evaluated under 
38 C.F.R. § 4.132, Code 9411, effective prior to November 7, 
1996; and, 38 C.F.R. § 4.130, Code 9411, effective as of 
November 7, 1996.  Effective November 7, 1996, the Schedule 
for Rating Disabilities was amended with respect to 
evaluations to be assigned to mental disorders.  Since the 
regulations were changed during the pendency of this appeal, 
the veteran is entitled to have applied whichever set of 
regulations provides him with the higher rating - at least 
after the November 1996 effective date of the new 
regulations.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board will under those terms consider the veteran's 
entitlement to a higher rating for PTSD under both the old 
and new criteria.  

Under the criteria for rating PTSD prior to November 7, 1996, 
a "considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and reliability, flexibility, and efficiency levels so 
reduced as to result in "considerable" industrial 
impairment, warranted a 50 percent evaluation.  A 70 percent 
rating was provided when the ability to maintain effective or 
favorable relationships was "severely" impaired and when 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

The veteran argues that his mental functioning and 
interpersonal interactions are so impaired as to warrant a 
total rating for his PTSD.  However, at VA psychiatric 
examinations in October 1996 and November 1999, and in a VA 
psychiatric treatment evaluation in June 1996, such a severe 
level of psychiatric impairment has not been assessed.  The 
veteran reported at his most recent VA psychiatric 
examination in November 1999 that he now self-isolated to 
such an extent that he avoided all situations requiring 
interaction with strangers.  The veteran's reported panic 
attacks have not been identified at private and VA treatments 
and examinations as significantly disabling.  VA examiners 
have stated that the veteran's concentration and short term 
memory impairments, which have been inconsistently present 
upon VA examinations, may, if present, produce some 
significant impairment in industrial functioning.  However, 
the VA examiner November 1999 noted that the veteran's 
vocabulary use and verbal presentation were inconsistent with 
such memory and concentration impairment.  The Board notes 
that the veteran represents his own interests equally well in 
numerous thorough, well-documented written arguments he has 
submitted to the VA on his own behalf.  The November 1999 VA 
examiner opined that the veteran was possibly deliberately 
underfunctioning upon VA testing of his mental capacities.  
At a June 1996 VA psychiatric treatment evaluation, a Global 
Assessment of Functioning (GAF) Scale score of 55-60, equated 
by the examiner with moderate impairment, was assigned.  GAF 
scores of 55 were assigned by the VA examiners in both 
October 1996 and November 1999 VA psychiatric examinations.  
While the October 1996 VA examiner concluded that the veteran 
had moderate to severe psychiatric impairment, the Board 
concludes that the veteran's impairment, based on findings 
and conclusions of psychiatric examiners within the claims 
folder, may best be characterized as "considerable" rather 
than "severe", with the preponderance of the evidence 
against the a finding that the veteran's psychoneurotic 
symptoms are of such severity and persistence as to result in 
a severe impairment of ability to maintain effective or 
favorable relationships, or result in severe impairment in 
the ability to obtain and retain employment.  VA and private 
psychiatric outpatient treatments, while indicating some 
impairment due to symptoms of PTSD, including memory 
difficulties, panic, night sweats, and difficulty sleeping, 
do not include findings of severe impairment of social and 
occupational functioning due to PTSD.  Accordingly, as the 
preponderance of the evidence is against the claim of 
entitlement to a higher disability rating for PTSD than the 
50 percent assigned under the old criteria, an increased 
disability rating for PTSD is not warranted under those 
criteria.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The revised criteria for psychoneurotic disorders provides 
that a 50 percent evaluation may be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

The Board relies on the findings and conclusions of VA and 
private psychiatric examiners, as noted above.  These medical 
findings and conclusions are to the effect that the veteran 
does not significantly exhibit suicidal ideation; obsessional 
rituals interfering with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance or hygiene; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain 
effective working relationships.  While some of these 
incapacities, including in particular depression with some 
short-term memory impairment, and irritability and self-
isolation with associated impairment of working 
relationships, have been identified upon examinations, these 
have not been found to be present to such a degree as to 
result in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Hence the Board 
finds that the preponderance of the evidence is against the 
assignment of the next higher, 70 percent rating under the 
new rating criteria for psychiatric disorders.  Accordingly, 
the benefit of doubt doctrine is not for application and an 
increased disability rating for PTSD on that basis is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert.  

Accordingly, as the preponderance of the evidence is against 
the claim for an increased rating above the assigned 50 
percent for PTSD under both the old and new rating codes for 
psychoneurosis, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.132, Code 9411, effective prior to 
November 7, 1996; and, 38 C.F.R. § 4.130, Code 9411, 
effective as of November 7, 1996.  

The Board notes that the Social Security Administration in a 
November 1996 determination found that the veteran was not 
able to work beginning in June 1996 due to PTSD symptoms, 
based on medical records of treatment for PTSD beginning in 
June 1996.  However, the VA psychiatric examiners in October 
1996 and November 1999 reviewed the veteran's medical 
history, and assessed a lesser degree of impairment resulting 
from the veteran's PTSD, as detailed above.  The October 1996 
and November 1999 VA psychiatric examination reports were not 
among the medical records considered by the Social Security 
Administration in making its determination.  Further, unlike 
the November 1999 VA examination report, none of the medical 
examination reports and treatment records upon which the 
Social Security Administration based its determination 
addressed the possibility that the veteran was deliberately 
underfunctioning during psychiatric evaluations.  The Board 
has carefully reviewed the November 1996 Social Security 
determination, the veteran's medical record, and the medical 
evidence considered by the Social Security Administration in 
making its November 1996 determination.  The Board concludes 
that the Social Security Administration's examination of the 
veteran and its review of the veteran's medical record were 
not so thorough as the examinations conducted by the VA 
examiners and the review of the VA record conducted by the 
Board.  The Board concludes that the November 1999 VA 
examiner was reasonable in questioning the level of 
incapacity presented by the veteran at that examination, and 
the Board believes itself to be equally reasonable in the 
assessment it has made herein resulting in a denial of an 
increased disability rating for PTSD.

The Board has reviewed the entire record and finds that the 
50 percent rating assigned by virtue of this decision for the 
veteran's PTSD reflects the most disabling this disorder has 
been since the veteran filed his claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that staged ratings for this 
disorder are not warranted.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).

2.  c.  Entitlement to a Separate, Compensable Rating for 
Tinnitus - 
Analysis

The veteran has been service connected for bilateral hearing 
loss with tinnitus.  The veteran has complained of ongoing, 
intermittent tinnitus.  Tinnitus warrants a separate, 10 
percent disability rating where recurrent tinnitus is found.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  As recurrent 
tinnitus has been noted upon medical treatment or examination 
and the veteran is service connected for tinnitus, the 
veteran is entitled to a separate, 10 percent rating for 
tinnitus. 


ORDER

1.  Secondary service connection for neurological deficit of 
the right upper extremity including the shoulder, elbow, 
wrist, and fingers, as part and parcel to the veteran's 
service-connected post operative cervical intervertebral disc 
syndrome, is granted.

2.  Entitlement to an initial rating above the 50 percent 
currently assigned for PTSD is denied.  

3.  Entitlement to a separate, 10 percent rating for tinnitus 
is granted, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

1.  Sinusitis

The claims folder contains records of VA outpatient treatment 
beginning in 1994, including for chronic sinusitis and 
chronic headaches.  The headaches were frequently assessed as 
sinus headaches.  Noted sinus symptoms included tenderness 
over the frontal and maxillary sinuses.  

In September 1994 the veteran was referred for a VA ear nose 
and throat examination upon complaints of chronic nasal 
congestion with discolored secretions and frontal headaches 
radiating to the occipital lobe.  The veteran reported post 
nasal drip that was well controlled with current medication.  
The examiner assessed chronic sinusitis.  

At a September 1994 VA examination, the veteran complained, 
in pertinent part, of headaches and sinus problems.  He 
reported frequent headaches everyday beginning in the mid 
facial area and forehead and extending over the top of the 
head to the back of the head.  He also reported sinus 
blockage which caused nasal obstruction and drainage.  Upon 
examination, there was tenderness over the sinus areas.  The 
examiner diagnosed, in pertinent part, chronic sinusitis; and 
chronic headaches, possible muscle contraction type.  

September 1994 VA X-rays of the veteran's sinuses were 
normal.  

In October 1994 the veteran received VA outpatient treatment, 
in pertinent part, for complaints of ongoing headaches for 
the prior five years, with the headaches continually 
worsening.  He reported that he had the headaches from 
morning to bedtime, more so on the right side, radiating from 
the frontal to the occipital lobe.  He reported that the 
headaches were precipitated by heat and changes in the 
weather, and that they interrupted his sleep.  Upon 
examination, the frontal and maxillary sinuses were tender.  
The examiner noted that the headaches did not fit a migraine 
profile, and concluded that they were most consistent with 
sinus headaches.  

In a June 1995 VA outpatient treatment, the veteran reported 
three weeks of increased sinus problems, including headaches.

A paranasal sinus CT was performed in September 1995 showing 
no opacification, no mucosal thickening, and no air fluid 
level of the maxillary, ethmoid, or frontal sinuses.  The 
osteomeatal complex was normal bilaterally.  A left middle 
turbinate concha bullosa was noted.  No bony abnormalities 
were seen.  The left middle turbinate concha bullosa did not 
appear to cause obstruction, and the CT of the sinuses was 
otherwise normal.  

At a March 1997 hearing, the veteran testified that his 
sinuses became infected in service the day he arrived in 
Saudi Arabia, and from that day to the present he 
continuously had sinus problems, and has been taking 
Deconamine continually for his sinuses.  He testified that 
currently he has severe sinus headaches.  He added that he 
also developed infections of the sinuses, for which he had to 
take antibiotics or else he would get strep throat.  He added 
that he was supposed to take Fiorinal three times per day for 
the headaches, and the Fiorinal debilitated him so that he 
could not do much of anything.  He explained that he could 
not drive when taking the Fiorinal, and added that if he did 
not take sinus medication for 24 hours he would get severe 
headaches and his sinuses would start draining or his throat 
would get infected.  He described the headaches as if someone 
were hitting him between the eyes with a baseball bat.  He 
added that the headaches would wake him up at night.  He 
explained that at first the Fiorinal was effective for the 
headaches, but now they only tended to dull them.  He added 
that many different medications had been tried to relieve the 
headaches, but the Fiorinal was the only one that worked.  He 
testified that physicians agreed that he had sinus infection, 
but on X-rays and CT scans there was no blockage, so nothing 
could be done to improve the condition and surgery would not 
be helpful.  

In a written statement by the veteran's wife received at the 
hearing, she reported that the veteran's sinus condition 
required daily intake of Deconamine SR so that he could 
breathe.  She added that he had continual sinus infection, 
with severe nasal edema with crusting and nasal bleeding a 
large portion of the time.

Because the veteran has been afforded no recent VA 
examination to ascertain the current severity of his service-
connected sinusitis, the duty to assist requires that such an 
examination be afforded him. 38 U.S.C.A. §  5107(a); Littke 
v. Derwinski, 1 Vet.App. 90 (1990). 

Prior to October 7, 1996, Diagnostic Codes 6510 through 6514 
for sinusitis all applied the same schedular criteria, and 
considered sinusitis to be noncompensable if it was shown by 
X-ray manifestations only, with mild or occasional symptoms.  
A 10 percent evaluation necessitated a showing of moderate 
symptomatology with discharge or crusting or scabbing, with 
infrequent headaches.  In order to warrant a 30 percent 
evaluation for sinusitis, the claimant had to show severe 
symptomatology with frequently incapacitating recurrences, 
with severe and frequent headaches with purulent discharge or 
crusting reflecting purulence.  An assignment of a 50 percent 
evaluation required postoperative symptomatology, following a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.

38 C.F.R. § 4.97 was changed, effective October 7, 1996, with 
new rating criteria for sinusitis.  Under that criteria, a 
noncompensable rating is assigned where the disorder is 
detected by X-rays only.  Where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting occurs, a 10 percent evaluation is 
assigned.  For a 30 percent evaluation, there must be three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
warranted on a showing of symptomatology following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following the rating code 
indicates that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician. 38 
C.F.R. § 4.97; Diagnostic Codes 6510 through 6514.  Since the 
regulations were changed during the pendency of this appeal, 
the veteran is entitled to have applied whichever set of 
regulations provides him with the higher rating - at least 
after the October 7, 1997 effective date of the new 
regulations.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

2.  Right Knee Disorder

The claims folder contains records of VA outpatient treatment 
beginning in 1994, including for recurring joint pain 
involving the right knee.  

At a September 1994 VA examination, the veteran complained, 
in pertinent part, of frequent pain in his knees.  Upon 
examination, there was crepitus in both knees.  The examiner 
diagnosed, in pertinent part, probable chondromalacia of the 
knees.  

At a September 1994 VA examination of the veteran's joints, 
the veteran reported, in pertinent part, progressive trouble 
with both knees since 1988, with swelling and tenderness.  
Upon examination, the right knee was slightly more swollen 
than the left, but there was no subluxation or lateral 
instability.  The right knee had range of motion of zero 
degrees extension to 128 degrees flexion; range of motion was 
the same in the left knee.

In a February 1996 letter, B. M. Barone, M.D., a private 
neurologist, reported examining the veteran.  The neurologist 
noted that the veteran was taking Daypro, and that he had a 
persistent, intermittent problem with both knees. 

In an April 1996 VA Form 9, the veteran stated that his knee 
had exhibited instability several times since his VA 
examination in 1994, with the knee giving way at least five 
times, and one major incident in which he fell while 
descending the front steps of his house.  He reported that 
this incident resulted in a sprained right ankle, with 
treatment at the Fox Army Hospitalization in May 1995, and 
thereafter at the VA clinic in Huntsville, Alabama.  

In August 1996 the veteran underwent a vocational 
rehabilitation examination conducted by E. Jenkins-Alford, 
M.D., a family practice physician.  The veteran complained of 
many disorders including knee problems. 

At a March 1997 hearing before a hearing officer at the RO, 
the veteran testified that he had been told in the military 
that he had no cartilage remaining in the right knee and the 
knee was scraping bone on bone, so that he was placed on a 
limited profile with no running.  He testified that despite 
his intention to stay in the military for thirty years, he 
had retired after 23 years because he felt he could no longer 
satisfactorily lead troops because of his knee.  He testified 
that in the past two years he had problems with his right 
knee giving way when walking up and down steps or when merely 
walking.  He testified that as a result of this giving-way he 
had a tendency to fall down.  He added that he no longer 
descended the front steps at his home because he had fallen 
down them five or six times.  He explained that he now used 
the back steps where he used a railing to keep from falling.  
He testified that he was no longer able to walk without his 
knees swelling, and he could walk approximately 100 yards 
without worrying about his knee giving way.  He testified 
that he might fall from three to five times per month, but 
would usually catch himself.  He could recall approximately 
12 times in which he actually fell and hurt himself.  He 
explained that anytime that he walked by himself, especially 
on pavement, he was insecure because he had fallen several 
times on pavement.  He testified that he used a knee brace 
continually, and added that he would use a cane for walking 
long distances.  He added that his knee tends to swell 
whenever he drives for over 30 or 45 minutes.  He testified 
that he had been told by orthopedists that there was nothing 
that could be done for his knees except replace the knee 
caps, but that this was not advisable at his age.  He added 
that he took 800 milligrams of Motrin three times per day 
every day of the year for his knees, but that while the 
medication sometimes tempered the pain, most of the time it 
did not.  He explained that he had a lot of knee pain when he 
placed pressure on the knee, with pain shooting up and down 
the muscles that go across the knee.  He rated the pain at 
seven or eight out of ten when the knee was swollen.  He 
testified that he also had limited motion in the knee, and he 
could not squat and could not get up from the floor due to 
the knee.  He added that sometimes the knee would get caught 
at about a 45 degree angle and would be stuck in that 
position for 45 minutes to an hour.  The veteran reported 
that an orthopedic surgeon had agreed that his knee would 
give way if pressure were applied when the knee was swollen. 

The nature and severity of the veteran's right knee disorder 
is not clarified by the medical record, and a contemporaneous 
VA examination of the knee has not been afforded the veteran.  
Accordingly, upon remand the veteran must be afforded VA 
orthopedic examination of the right knee.  38 U.S.C.A. 
§ 5107(a); Littke.  

The veteran's right knee disorder has been rated under 
Diagnostic Code 5257, based on patellofemoral syndrome, with 
a 10 percent rating assigned.  The veteran has reported 
swelling of the knee and giving-way instability of the knee 
when the knee is swollen.  Knee disorders including 
subluxation and lateral instability, are rated under 
Diagnostic Code 5257.  Under that code, with slight recurrent 
disability of the knee, a 10 percent rating is assigned; 
moderate recurrent disability of the knee is rated 20 percent 
disabling; and severe recurrent disability of the knee is 
rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1999).

Knee disorders may also be rated on the basis of limitation 
of flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (1999).  A compensable (10 
percent) rating on the basis of limitation of flexion is 
warranted with flexion limited to 45 degrees; a 20 percent 
rating is warranted with flexion limited to 30 degrees; and a 
30 percent rating is warranted with flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  A 
compensable (10 percent) rating on the basis of limitation of 
extension is warranted with extension limited to 10 degrees; 
a 20 percent rating is warranted  with extension limited to 
15 degrees; a 30 percent rating is warranted with extension 
limited to 20 degrees; a 40 percent rating is warranted with 
extension limited to 30 degrees; and a 50 percent rating is 
warranted with extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).  

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97 (July 1, 1997), it was held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (5010) for limitation of motion 
and under Diagnostic Code 5257, for other disability of the 
knee including subluxation or lateral instability.  Also, 
VAOPGCPREC 9-98 (August 14, 1998) indicates that when a knee 
disability is rated under Diagnostic Code 5257 it is not 
required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis. It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero-percent rating under those diagnostic 
codes.

Accordingly, upon remand questions of arthritis, limitation 
of motion and pain affecting functional use, and subluxation 
or lateral instability of the knee must be addressed by the 
VA examiner and by the RO.

3.  Right Elbow Epicondylitis

The extent and severity of the veteran's right elbow 
epicondylitis is not clarified by the medical record, and a 
contemporaneous VA examination to ascertain the extent and 
severity of the disorder must be accomplished.  Accordingly, 
such an examination is required upon remand.  38 U.S.C.A. §  
5107(a); Littke.   

Considering that as a result of this decision, all 
neurological deficit in the right upper extremity is now 
attributed to service-connected post operative cervical 
intervertebral disc syndrome, and that right elbow 
epicondylitis is not ordinarily associated with neurological 
deficit, the RO is directed to evaluate this disorder under 
the diagnostic codes for limitation of motion of the elbow.  
It should not be rated as a neurological disorder, as 
reflected most recently in an April 1999 rating action.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his sinusitis, 
right knee disorder, and right elbow 
epicondylitis since January 2000, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  The 
veteran should be specifically asked to 
provide the name and address of the 
physician who stated that his right knee 
was unstable and gave way when swollen.  
The RO should attempt to obtain a 
statement from that physician as to any 
instability in the knee, and any 
responses received should be associated 
with the claims folder.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded an 
examination by an ear nose and throat 
physician to determine the severity of 
the veteran's chronic sinusitis.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims 
folder has been reviewed.  The examiner 
should report all pertinent findings.  
Based on examination of the veteran and 
review of the veteran's medical record 
as contained within the claims folder, 
the examiner must address each of the 
following:

a)  Whether the veteran's 
sinusitis is manifested by mild or 
occasional symptoms; moderate 
symptoms with discharge, crusting, 
or scabbing, with infrequent 
headaches; severe symptoms with 
frequently incapacitating 
recurrences, with severe and 
frequent headaches, and purulent 
discharge or crusting reflecting 
purulence; or whether there is 
severe post-operative 
symptomatology, following a 
radical operation, with chronic 
osteomyelitis requiring repeated 
curettage, or severe symptoms 
after repeated operations.

b)  The number of 
"incapacitating" (requiring bed 
rest and treatment by a physician) 
episodes per year of sinusitis 
requiring "prolonged" (lasting 
four to six weeks) antibiotic 
treatment. 

c)  The number of non-
incapacitating episodes per year 
of sinusitis characterized by 
headaches, pain, and purulent 
discharge or crusting.

d) Whether there have been 
repeated surgeries, and if so, 
whether after such repeated 
surgeries, there is near-constant 
sinusitis characterized by 
headaches, pain, and tenderness of 
affected sinus, and purulent 
discharge or crusting.

e)  Whether there has been any 
radical surgery. 

f)  Whether there is X-ray or 
other evidence of osteomyelitis.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
right knee disorder and right elbow 
epicondylitis.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The presence 
or absence of arthritis of the right knee 
based on X-rays must also be established.  
The examiner should ascertain the 
presence or absence of subluxation and/or 
instability in the right knee.  The 
examiner should specify whether there is 
swelling in the right knee upon stress or 
use, and whether there is any subluxation 
or instability when the knee is swollen 
(if swelling is present upon 
examination).  If subluxation or 
instability is present, the examiner 
should state whether it is less than 
slight, slight, moderate, or severe in 
degree.  Limitation of motion of the 
right knee in both flexion and extension 
should be specified in degrees.  Full 
range of motion of the knee is zero 
degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  

As regards the right elbow, the examiner 
should report flexion, extension, 
pronation, and supination in degrees of 
motion and in all planes.  Reference is 
made to 38 C.F.R. § 4.71, Plate I (1999).  

The examiner should also separately 
comment on the effects of the right knee 
disorder and the right elbow disorder 
upon the veteran's ordinary activity and 
how any pain impairs him functionally, 
particularly in the work-place, 
including, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999), as applicable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examinations 
do not include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to increased evaluations for 
his service-connected sinusitis, right 
knee disorder, and epicondylitis of the 
right elbow.  An increased rating for 
sinusitis must be considered under the 
old and new rating criteria for that 
disorder, in compliance with the 
requirements as outlined in Karnas, as 
noted above.  For the right knee, 
separate disability ratings for 
instability and arthritis must be 
considered, as explained in the body of 
this Remand, pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  The provisions of 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45 
must also be considered as regards the 
ratings for the right knee disorder and 
right elbow disorder.  If any of the 
determinations remain adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 



